PER CURIAM:
This claim was submitted for decision based upon the allegations in the Notice of Claim and respondent’s Answer.
Claimant seeks payment of the amount of $208.68 for merchandise *79delivered to respondent. Respondent, in its Answer, admits the validity of the claim, and states that the claim was not paid as the transmittal for payment was misplaced and not presented to the State Auditor until after the close of the fiscal year.
In view of the foregoing, the Court makes an award in the amount requested.
Award of $208.68.